Citation Nr: 0305010	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether RO reduction of the 20 percent rating for arthritis 
of the lumbar spine to 10 percent from August 1, 1995 was 
proper.  

(The issue of entitlement to a rating in excess of 20 percent 
for arthritis of the lumbar spine will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1948 to 
February 1954 and from March 1962 to April 1979.  

A March 1980 rating decision granted service connection and 
an initial 20 percent rating for arthritis of the lumbar 
spine from May 1, 1979.  The March 1980 rating decision 
became final because the veteran was notified of the rating 
decision by letter, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  

The appeal before the Board of Veterans' Appeals (Board) 
arises from later rating decisions from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  A March 1995 rating decision proposed reduction of the 
20 percent rating for arthritis of the lumbar spine to 10 
percent.  A May 1995 rating decision imposed the proposed 
reduction and reduced the 20 percent rating for arthritis of 
the lumbar spine to 10 percent from August 1, 1995, and the 
veteran perfected a timely appeal of the reduction.  A July 
1995 rating decision continued the 10 percent rating.  

When the case was before the Board and remanded for VA 
examination in November 1997, the issue on appeal was 
characterized as an increased rating claim.  The actual issue 
is whether the RO reduction of the 20 percent rating for 
arthritis of the lumbar spine to 10 percent from August 1, 
1995 was proper.  Characterization of the issue as one of 
propriety of reduction correctly places the burden of proof 
on the Board, rather than on the veteran.  Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995).  

A later claim for increased rating became intertwined with 
the reduction issue when the veteran perfected a timely 
appeal of the 10 percent rating that was continued by the 
July 1995 rating decision.  Although the April 2002 rating 
decision increased the rating to 20 percent from May 31, 
2001, the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board will undertake additional development on the issue 
of entitlement to a rating in excess of 20 percent.  See 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development.  See 38 C.F.R. 
§ 20.903 (2002).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  When the May 1995 rating decision reduced the 20 percent 
rating for arthritis of the lumbar spine to 10 percent from 
August 1, 1995, the 20 percent rating for arthritis of the 
lumbar spine had been in effect at the same level for sixteen 
years and three months.  

2.  The RO never ascertained whether the October 1994 VA 
examination on which the proposed reduction was based was at 
least as full and complete as the June 1979 VA examination 
upon which the initial 20 percent rating had been awarded or 
whether improvement in lumbar spine motion shown in October 
1994 would be maintained under the ordinary conditions of 
life.  

3.  The RO did not provide a basis for speculating that 
arthritis of the lumbar spine was likely to improve and did 
not consider continuing the 20 percent rating pending 
reexamination within 18, 24, or 30 months.  


CONCLUSION OF LAW

The May 1995 rating decision, which reduced the 20 percent 
rating for arthritis of the lumbar spine to 10 percent from 
August 1, 1995, was improper; restoration of the 20 percent 
rating is warranted from August 1, 1995.  38 U.S.C.A. 
§§ 1155, 5107, 5112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Codes 5003, 5010, 5292, and 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Technically, the VA has not fulfilled its duty to assist and 
inform the veteran in the development of the claim because 
the veteran was not informed of the applicable regulations 
and provided a timely reexamination.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  

The Board will proceed with a decision only because the 
outcome is favorable to the veteran and results in no 
prejudice to the veteran from the VA's failures to assist and 
inform him in the development of the claim.  

The March 18, 1995 RO rating decision and March 21, 1995 RO 
letter provided notice to the veteran of the proposed 
reduction and opportunity for submission of evidence to show 
that the proposed reduction should not be taken.  Where 
reduction in evaluation of a service-connected disability is 
considered warranted and lower evaluation would result in 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  See 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. 
§ 3.105(e).  

The March 1995 rating decision was mailed with the March 1995 
letter and informed the veteran that the VA proposed to 
reduce the rating for arthritis of the lumbar spine because 
limitation of lumbar spine motion had been no more than 
slight at the October 1994 VA examination.  The veteran was 
notified at his last known address of record and told that he 
had 60 days in which to file evidence, preferably from a 
physician who had recently treated or examined him, to show 
why the reduction should not be made.  The veteran was 
presumed to have received the March 1995 rating decision and 
letter because none were returned in the mail.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The May 13, 1995 RO rating decision and May 23, 1995 RO 
letter reduced the 20 percent rating for arthritis of the 
lumbar spine to 10 percent from August 1, 1995.  If 
additional evidence is not received within the given 60-day 
period, final rating action will be taken and the award will 
be reduced effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 U.S.C.A. § 5112(b)(6); 
38 C.F.R. § 3.105(e), (j).  The veteran filed no additional 
evidence in the 62 days between March 21, 1995 and May 23, 
1995, and the RO reduced the rating for arthritis of the 
lumbar spine.  The effective date of the reduction was August 
1, 1995, which was the day after the last day of the month in 
which the 60-day period following May 23, 1995 expired.  

The 20 percent rating for arthritis of the lumbar spine was 
not protected from reduction under 38 C.F.R. § 3.951 at the 
time of the August 1, 1995 effective date of reduction.  A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. 
§ 3.951(b) (2002).  The initial 20 percent rating for 
arthritis of the lumbar spine became effective May 1979 and 
had been in effect for sixteen years and three months when it 
was reduced on August 1, 1995.  The 20 percent rating had not 
been in effect long enough to warrant protection from 
reduction under 38 C.F.R. § 3.951.  

There are other protections from reduction available under 
38 C.F.R. § 3.344 which must be considered.  The requirements 
for reducing a disability rating that has continued at the 
same level for 5 years or more are more stringent than the 
requirements for periodically increasing or decreasing a 
disability rating.  The VA has the burden of establishing by 
a preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a) and (b) that the rating reduction is 
warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-124 
(2002); Kitchens, 7 Vet. App. at 324-325; Brown v. Brown, 5 
Vet. App. 413. 417 (1993); 38 C.F.R. § 3.344(c).  The RO is 
required to ascertain whether the recent examination upon 
which the proposed reduction is based is as full and complete 
as the examination on which the original rating was based.  
The RO is also required to consider whether it is reasonably 
certain that any improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  If doubt 
remains, the RO is required to continue the current rating in 
effect and provide notice to the veteran that the current 
rating will be continued pending reexamination within 18, 24, 
or 30 months, whichever is applicable.  38 C.F.R. § 3.344(b).  

None of the protections under 38 C.F.R. § 3.344 were applied 
before reduction.  In the March 1995 rating decision, the RO 
stated that 38 C.F.R. § 3.344 was not for application and 
indicated that it was because the October 1994 VA examination 
revealed improved range of lumbar spine motion and because 
arthritis of the lumbar spine was not a disability for which 
improvement was unlikely.  In the May 1995 rating decision, 
the RO did not address whether the October 1994 VA 
examination on which the proposed reduction was based was at 
least as full and complete as the June 1979 VA examination 
upon which the initial 20 percent rating had been awarded.  
The RO failed to address whether the improvement in lumbar 
spine motion in October 1994 would be maintained under the 
ordinary conditions of life.  Nor did it provide a basis for 
the speculation that arthritis of the lumbar spine was likely 
to improve.  The worsening lumbar spine motion at the May 
2001 VA spine examination indicates that the improvement in 
October 1994 was not to be maintained.  The RO did not 
consider continuing the 20 percent rating pending 
reexamination within 18, 24, or 30 months, as it should have 
done in such a doubtful case as this one.  

In conclusion, the reduction of the 20 percent rating for 
arthritis of the lumbar spine to 10 percent from August 1, 
1995 was improper because the RO reduced the disability 
rating without observing applicable laws and VA regulations.  
The VA did not meet its burden of establishing, by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a) and (b), that the rating reduction was 
warranted.  Sorakubo, 16 Vet. App. at 123-124; Kitchens, 
7 Vet. App. at 324-325; Brown, 5 Vet. App. at 417; 38 C.F.R. 
§ 3.344(c).  

Because the reduction was void from the beginning, the 20 
percent rating for arthritis of the lumbar spine will be 
restored effective August 1, 1995.  38 U.S.C.A. § 5112(b)(6); 
38 C.F.R. § 3.105(e); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).  


ORDER

Reduction of the 20 percent rating for arthritis of the 
lumbar spine to 10 percent from August 1, 1995 was improper; 
the 20 percent rating is restored effective August 1, 1995.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

